             Case 7:20-cv-00244 Document 1 Filed 10/20/20 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                            MIDLAND-ODESSA DIVISION

 CHRISTOPHER NELSON                            §
                                               §
        Complainant                            §
                                               §
 VS.                                           §                      7:20-cv-00244
                                                    CIVIL ACTION NO. _______________
                                               §
 ROBERT EARL TRUELOVE AND                      §    JURY TRIAL DEMANDED
 J&B HEAVY HAUL, INC.                          §
      Defendants                               §
                                               §

                                  ORIGINAL COMPLAINT

       COMES NOW, Complainant CHRISTOPHER NELSON and files this Original Complaint

against Defendants ROBERT EARL TRUELOVE (hereinafter referred to as “Defendant

TRUELOVE”) and J&B HEAVY HAUL, INC. (hereinafter referred to as “Defendant J&B”) and

alleges as follows:

1.0    Introduction

       1.1     This cause of action is against Defendant TRUELOVE for his negligence while

driving, resulting in a collision with Complainant CHRISTOPHER NELSON’S vehicle on

November 16, 2018. Defendant TRUELOVE’S negligence proximately caused Complainant

CHRISTOPHER NELSON to suffer serious bodily injuries on or about November 16, 2018, on

Hwy 137, in Martin County, Texas.

       1.2     Throughout the entirety of the events, actions, and omissions leading to the

collision that forms the basis of this litigation, Defendant TRUELOVE acted within the course and

scope of his employment with Defendant J&B. Thus, cause of action is brought against Defendant

J&B under the doctrine of respondeat Superior. Defendant J&B is vicariously liable for all

damages resulting from the actions of Defendant TRUELOVE.



ORIGINAL COMPLAINT                                                                      PAGE 1
              Case 7:20-cv-00244 Document 1 Filed 10/20/20 Page 2 of 6




2.0    Parties

       2.1       Complainant, CHRISTOPHER NELSON, is a resident of Yazoo City, Missouri.

       2.2       Defendant ROBERT EARL TRUELOVE is a resident of Oklahoma and may be

served by personal service at his residence, 5107 N. Hwy 97, Sand Springs, Oklahoma 74063, or

wherever he may be found.

       2.3       Defendant J&B HEAVY HAUL, INC. is an Oklahoma Limited Liability Company

with its principal place of business in Oklahoma City, Oklahoma, and may be served by serving

its registered agent for service at 2724 S. Vermont Avenue, Oklahoma City, Oklahoma.

3.0    Jurisdiction

       3.1       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332.

       3.2       Complainant is a resident of Missouri. Defendant TRUELOVE is a resident of

Oklahoma. Defendant J&B is an Oklahoma Company with its principal place of business in

Oklahoma. Thus, there is complete diversity of citizenship between Complainant and Defendants.

       3.3       The amount in controversy, exclusive of interest and costs, exceeds the sum of

$75,000.00.

4.0    Venue

       4.1       The United States District Court, Western District of Texas, Midland-Odessa

Division, maintains jurisdiction over the following Texas counties: Andrews, Martin, Ector,

Midland, Crane, and Upton.

       4.2       Venue of this suite is proper in the Western District of Texas, Midland-Odessa

Division, pursuant to 28 .S.C. § 1391(b)(2), because a substantial part of the events giving rise to

the claim made the basis of this Original Complaint occurred in Martin County, Texas, which lies

in the Midland-Odessa Division of the Western District of Texas.




ORIGINAL COMPLAINT                                                                        PAGE 2
               Case 7:20-cv-00244 Document 1 Filed 10/20/20 Page 3 of 6




5.0    Facts

       5.1      On or about November 16, 2018, at or about 11:14 a.m., Complainant was traveling

north on N. Highway 137. At or about the time same, Defendant TRUELOVE was traveling south

on N. Highway 137. As Defendant TRUELOVE turned westbound on to the service road, he

crossed from the center turn-lane into the northbound lane of traffic. Despite Complainant’s

attempt to veer to his right and avoid the collision, Defendant TRUELOVE collided with

Complainant, thus causing the injuries to Complainant as hereinafter more fully set forth.

       5.2      At the time of the collision in question, Defendant TRUELOVE was in the course

and scope of his employment with Defendant J&B. Further, and at all times relevant, Defendant

J&B allowed, gave permission, instructed, and/or had knowledge of Defendant TRUELOVE’s use

an operation of a tractor-trailer owned and/or controlled by Defendant J&B.

6.0    Cause of Action

                         NEGLIGENCE – DEFENDANT TRUELOVE

       6.1      Defendant TRUELOVE owed a duty to his fellow motorist, Complainant

CHRISTOPHER NELSON, to exercise ordinary care while operating the semi-truck in which he

traveled.

       6.2      At the time and on the occasion in question, Defendant TRUELOVE failed to use

ordinary care in one or more of the following particulars:

       a)       he failed to keep a proper lookout;

       b)       he failed to control his speed;

       d)       he failed to negotiate a turn safely; and

       e)       he failed to maintain a single lane of travel.




ORIGINAL COMPLAINT                                                                       PAGE 3
              Case 7:20-cv-00244 Document 1 Filed 10/20/20 Page 4 of 6




        6.3     One or more of the above acts and/or omissions constitutes negligence and as such

was a proximate cause of the collision and injuries in question.

       VICARIOUS LIABILITY/RESPONDEAT SUPERIOR - DEFENDANT J&B

        6.4     At all times material hereto, all agents, servants, and/or employees of Defendant

J&B, including Defendant TRUELOVE, were acting within the course and scope of employment

and/or official duties.

        6.5     Furthermore, at all times material hereto, all agents, servants, and/or employees of

Defendant J&B including Defendant TRUELOVE were acting in furtherance of the duties of their

office and/or employment.

        6.6     Therefore, Defendant J&B is responsible for all damages resulting from the

negligent acts and/or omissions of its agents, servants, and/or employees, including Defendant

TRUELOVE, pursuant to the Doctrine of Respondeat Superior.

        6.7     Defendant J&B is vicariously liable as a matter of law, for any and all negligence

of their employees, pursuant to the doctrine of respondeat superior under Texas law.

                     NEGLIGENT HIRING, SUPERVISION, TRAINING
                         AND RETENTION - DEFENDANT J&B

        6.8     In the alternative, Defendant J&B owed a duty to the general public, including

motorists and Plaintiff, to exercise ordinary care in the hiring of competent drivers and in the

supervision, management, training and retention of its drivers. Defendant TRUELOVE failed to

use ordinary care: to properly investigate Defendant TRUELOVE as a driver; in retaining

Defendant TRUELOVE as a driver; to properly supervise Defendant TRUELOVE; to implement

adequate safeguards to prevent the collision that resulted in Plaintiff’s injuries; and to provide

adequate oversight of Defendant TRUELOVE.




ORIGINAL COMPLAINT                                                                         PAGE 4
                Case 7:20-cv-00244 Document 1 Filed 10/20/20 Page 5 of 6




        6.9      These acts and/or omissions created an environment in which the Plaintiff’s injuries

were likely and reasonably foreseeable to occur, and which in fact did occur. The negligent acts

and/or omissions of Defendant J&B are a proximate cause of the injuries and damages sustained

by Plaintiff.

7.0     Damages

        7.1      As a result of the collision in question, Complainant CHRISTOPHER NELSON

suffered the following damages:

              a. Medical expenses in the past;

              b. Medical expenses, that in reasonable probability, he will suffer in the future;

              c. Physical impairment in the past;

              d. Physical impairment, that in reasonable probability, he will suffer in the future;

              e. Pain and suffering in the past;

              f. Pain and suffering, that in reasonable probability, he will suffer in the future;

              g. Mental anguish in the past;

              h. Mental anguish, that in reasonable probability, he will suffer in the future;

              i. Physical disfigurement in the past; and

              j. Physical disfigurement, that in reasonable probability, he will suffer in the future;

8.0     Jury Trial

        8.1      Complainant hereby requests a trial by jury, pursuant to the 7th Amendment of the

United States Constitution.




ORIGINAL COMPLAINT                                                                            PAGE 5
               Case 7:20-cv-00244 Document 1 Filed 10/20/20 Page 6 of 6




9.0    Prayer

       9.1      WHEREFORE, PREMISES CONSIDERED, Complainant respectfully requests

that Defendant be served with summons and after a jury trial herein, Complainant have and recover

against Defendant the following relief:

             a. Judgment against Defendant for all of Complainant’s actual damages as determined

                by the evidence;

             b. Pre-judgment and post-judgment interest as provided by law;

             c. Costs of court as provided by law;

             d. Such other relief to which Complainant may be entitled.

                                             Respectfully submitted,
                                             THE MATHIS LAW FIRM, PLLC
                                             P.O. Box 3836
                                             San Angelo, Texas 76902
                                             Tel 432-218-5820
                                             Fax 325-716-4840

                                                   Austin Mathis
                                             BY_____________________________
                                               Austin Mathis
                                               SBN: 24072224
                                               austinmathis@themathislawfirm.com
                                               brookequinney@themathislawfirm.com
                                               Attorney for Plaintiff




ORIGINAL COMPLAINT                                                                      PAGE 6
